Citation Nr: 1716518	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.H.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to October 1994 and from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the appealed claim in November 2014, and it now returns for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is currently in effect for residuals of low back strain with sacroiliitis, rated as 40 percent disabling; depression rated as 30 percent disabling; and gastroesophageal reflux disease) rated 10 percent disabling.  The Veteran's depression and GERD were granted as secondary to the back disability.  Thus,      his combined 60 percent rating constitutes a "single" disability for purposes of schedular entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a). 

The January 2015 spine examiner did not conduct testing with repeated use, and was unable to say without mere speculation whether the Veteran had functional loss with repeated use.  The examiner noted the presence of pain with range of motion testing, but did not find additional functional loss associated with the pain on use.  The Board finds that a new examination is warranted. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtained and associated with the claims file ongoing VA treatment records dating since February 2015. 

2.  Afford the Veteran a new VA lumbar spine examination.  The claims file should be reviewed by      the examiner in conjunction with the examination.          All indicated tests should be conducted and the results reported.  The examiner should address whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he       or she should clearly explain why.

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then return the case to the    Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




